department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jul -8 ef katy legend individual a individual b company b ira x amount d date m date n dear this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code code page the following facts and representations have been submitted under penalty of perjury in support of the ruling_request ' individual ais age individual b the daughter of individual a was granted a durable_power_of_attorney for individual a on date m to handle the financial affairs of individual a and has been diagnosed with individual a maintained ira x at company b unknown to individual b individual a took a distribution from ira x of amount d on date n and deposited amount d in a money market account with company b where such funds remain as a result of the effects of individual a’s medical_condition individual a did not redeposit amount d into an ira within days of date n individual a made no rollovers from an ira within the one year period prior to or after date n based on the above facts and representations individual a through individual b requests a ruling that the service waive the 60-day rollover requirement with respect to amount d minus the required minimum distributions because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred because of the effects of your medical_condition amount d was not redeposited within days amount d remains in a money market account with company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the part of amount d that constitutes an eligible_rollover_distribution pursuant to sec_402 an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include distributions required by sec_401 because you are over age minimum distributions are required under this code section for the taxable_year of the ira distribution if all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the part of amount d that constitutes an eligible_rollover_distribution such amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours ss qh poi donzel h littlejohn manager employee_plans technical group
